Citation Nr: 0719077	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.F.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2006.  This matter 
was originally on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Pittsburgh, Pennsylvania.  

The veteran testified before a Veterans Law Judge (VLJ) at a 
travel board hearing conducted at the RO in May 2006.  In 
December 2006 the veteran was notified that the VLJ who 
conduced the hearing was no longer employed at the Board and 
was afforded the opportunity to attend another hearing.  See 
38 C.F.R. § 20.707 (2006).  The veteran testified before the 
undersigned Acting Veterans Law Judge at a central office in 
April 2007; a transcript is of record.  


FINDING OF FACT

Competent medical evidence links the veteran's currently 
diagnosed depression with psychotic features to his military 
service.  


CONCLUSION OF LAW

Major depressive disorder with psychotic features was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).    The 
duty to assist and to notify arises upon receipt of a 
complete or substantially complete application for benefits.  
Id.  For reasons explained more fully below, the Board is 
granting the veteran's claim for service connection in its 
entirety.  Further discussion of the VCAA, to include whether 
the RO complied with the Board's remand, is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Analysis

The veteran contends that his psychiatric condition, claimed 
as major depression with psychotic features, first manifest 
while he was on active duty service.  In his VA Form 9, which 
was dated in July 2004, the veteran asserted that from the 
time he left the Navy he began to have difficulty functioning 
as a responsible, self-supporting human being.  The veteran 
claimed that while in the Navy, he began to experience 
behavioral problems that were uncharacteristic of him.  Over 
the years, the veteran claimed, his symptoms grew 
progressively worse.  The veteran stated that he denied that 
these symptoms were characteristics of a psychiatric problem 
for many years until he finally sought treatment in the 
1990's at the insistence of his family.

The veteran offered lay statements of his mother and another 
sailor who was in the Navy with him to corroborate his 
contentions.  At the veteran's travel board hearing in May 
2006, the veteran's mother, K.F., testified that she received 
letters from the veteran while he was in the military.  K.F. 
described the letters as "depressing."  These letters have 
been made part of the record and have been reviewed by the 
Board.  K.F. also noted a marked difference with the 
veteran's behavior after service.  For example, K.F. stated 
that after he returned home, the veteran would not talk or 
eat and often refused to get out of bed. 
  
In a statement received in May 2004, S.S., who had served in 
the Navy with the veteran, explained that while in the 
service the veteran's work performance and mood deteriorated.  
S.S. explained that the veteran became angrier and even 
talked of suicide.  S.S. stated the veteran refused treatment 
that had been suggested to him.  

The medical evidence in the record consists of the veteran's 
service medical records, a psychiatric evaluation and 
treatment notes from Dr. R.P, VAMC outpatient treatment 
records, and a VA examination report.  The veteran's service 
medical records are negative for complaints, treatment, or a 
diagnosis of any psychiatric disorders.  The records from Dr. 
R.P. and the VAMC treatment records reflect diagnoses of 
major depression, however they do not include a nexus opinion 
linking the diagnosis to the veteran's active duty service.  
The VA examination report, however, includes an opinion 
linking the veteran's diagnosed depressive disorder to active 
duty service.   

In the VA examination report, which was dated in August 2006, 
Dr. T.E. diagnosed major depressive disorder, recurrent, 
severe, with psychotic features; and mixed personality 
disorder, quite severe, with borderline, paranoid and 
schizotypal features.  Dr. T.E. explained that these 
diagnoses were based on a review of the veteran's claims file 
and a currently conducted clinical examination.  Regarding 
the etiology of the disorders, Dr. T.E. offered the following 
opinion: It was within a reasonable degree of scientific-
professional certainty that there was more than a 50 percent 
chance that the veteran's ongoing psychiatric disorder had 
its first manifestations while he was on active duty with the 
U.S. Navy.  

Dr. T.E. explained that the information the veteran provided 
by the veteran was "internally consistent," supported by 
post-service statements from friends and from the letters 
that he wrote to his mother while in service.  According to 
Dr. T.E., it was not uncommon for a condition like this to be 
present from very early in life or for a person to be able to 
cover it up by behaving in bizarre and odd manners that are 
supported by the family (such as never dating or going out).  

Based on a review of the evidence, particularly the August 
2006 VA examination report with a nexus opinion, the Board 
finds that service connection for major depressive disorder 
must be granted.  Although the veteran's service medical 
records are negative for any findings of a psychiatric 
disease, the lay statements corroborate the veteran's 
contentions of in-service behavor.  Moreover, Dr. T.E. 
rendered the VA nexus opinion after reviewing the claims file 
and examining the veteran.  In the absence of any evidence to 
the contrary, and being mindful that any benefit of the doubt 
is to be resolved in the veteran's favor, service connection 
for major depressive disorder is granted.  38 U.S.C.A. § 
5107(b) (West 2002).  

The Board also notes that the medical evidence includes a 
diagnosis of mixed personality disorder, quite severe, with 
borderline, paranoid and schizotypal features.  However, 
service connection cannot be granted for that component of 
his mental disorder because personality disorders are not 
"diseases" for VA compensation purposes.  38 C.F.R. § 
3.303(c), 4.9 (2006).  Thus, service connection is granted 
for major depressive disorder only.      


ORDER

Service connection for major depressive disorder with 
psychotic features is granted.


____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


